Citation Nr: 1739315	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-17 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to perforated right tympanic membrane.

2.  Entitlement to service connection for tinnitus, to include as secondary to perforated right tympanic membrane.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Army on active duty from April 1975 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In a June 2011 substantive appeal the Veteran requested a hearing before a Veterans Law Judge.  In January 2015 and March 2017, the Board remanded the appeal in order to schedule the hearing.  On June 27, 2017, prior to the date of his hearing, the Veteran contacted the RO and withdrew his hearing request.  38 C.F.R. § 20.704(e) (2016).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  He has raised three theories of entitlement: (1) his conditions are related to aircraft engine noise exposure; (2) his conditions are related to exposure to jet fuels; and (3) his conditions are secondary to his service-connected otitis media and the residuals of his perforated ear drum.  See VA Form 21-4138, Statement in Support of Claim, dated April and May 2010; see also Appellate Brief dated November 2016.  Further development is required.

With regard to theory (1), the Veteran's military occupational specialty (MOS) was helicopter repairman as shown on his DD Form 214.  Given the nature of his duties, he was likely exposed to aircraft noise.  38 U.S.C.A. § 1154(a) (2016).  The VA unfavorable VA opinions were all based on the findings that the Veteran had normal entrance and separation audiograms; and that the reported onset of hearing loss and tinnitus was in recent years.  However, the Board's review of the Veteran's service treatment records shows at least one complaint of "ringing in ear" and decreased hearing as it relates to the right ear in April 1975.  Also, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court held that the lack of documented findings is not an adequate basis for a negative opinion.  Thus a new opinion addressing in-service incurrence, based on accurate facts and with adequate consideration of the Veteran's contentions, is needed.

With regard to theory (2), the Veteran asserts that his MOS of helicopter repairman exposed him to jet fuels and his hearing problems may be related to that exposure.  In support of this assertion, he has submitted medical treatise evidence indicating that prolonged exposure to jet fuels has a negative effect on the auditory system.  The Board notes that the Veteran's MOS is confirmed by his DD-214 and, given the nature of such employment, the Veteran was likely exposed to jet fuels; jet fuel exposure is conceded.  38 C.F.R. § 3.102.  

This etiological theory was considered in a June 2010 VA examination and August 2010 addendum opinion.  The examiner opined that the bilateral hearing loss and tinnitus were not a result of jet fuel exposure; no rationale was provided and the medical treatise was not discussed.  The Board finds that such a conclusory statement without explanation does not allow for an informed decision on this etiological theory.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, remand is required for an additional VA medical opinion to consider this etiological theory.

With regard to theory (3), the Veteran asserts that his current bilateral hearing loss and tinnitus are related to either his service-connected perforated right tympanic membrane or the service-connected right ear otitis media.  In February 2012, the Veteran underwent a VA examination and the examiner opined that the current bilateral hearing loss and tinnitus were less likely than not caused by or a result of in-service perforated ear drums.  The examiner did not discuss whether the Veteran's current disabilities were aggravated by the perforated ear drum, as is required by § 3.310; and otitis media was not discussed.  Accordingly, a medical opinion along with supporting clinical rationale is needed to properly consider the theory of secondary service connection.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Obtain a medical opinion concerning the etiology of the Veteran's bilateral hearing loss and tinnitus.  The examiner must review the entire claims file and a copy of this Remand in conjunction with authoring the opinion.  The need for a physical examination is left to the discretion of the examiner.

The examiner is asked to answer each of the following questions:

A.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss and/or tinnitus are related to his in-service exposure to aircraft engine noise exposure?

B. Is it at least as likely as not that the Veteran's bilateral hearing loss and/or tinnitus are related to his in-service exposure to jet fuels?

In answering this question, the examiner should note that exposure to jet fuels is conceded.  In providing a rationale, the examiner must discuss the medical treatise evidence submitted by the Veteran indicating that prolonged exposure to jet fuels may have a negative effect on the auditory system.

C.  Is it at least as likely as not that the bilateral hearing loss and/or tinnitus are either caused or aggravated by either his service-connected perforated right tympanic membrane or the service-connected right ear otitis media?

This question requires two separate opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity prior to aggravation by either the perforated right tympanic membrane or right ear otitis media.

A complete rationale, which reflects consideration of the pertinent evidence of record, to include the Veteran's lay statements, must be provided for all opinions.  

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




